



COURT OF APPEAL FOR ONTARIO

CITATION: Remo
    Valente Real Estate (1990) Limited v. Portofino Riverside Tower
    Inc., 2012 ONCA 160

DATE: 20120315

DOCKET: C53256

Doherty, Goudge and Epstein JJ.A.v

BETWEEN

Remo Valente Real Estate (1990) Limited

Plaintiff (Appellant)

and

Portofino Riverside Tower Inc., Westview Park
    Gardens (2004) Inc., Portofino Corporation and Dante J. Capaldi

Defendants (Respondents)

Gino Morga and Michelle D. Reynolds, for the appellant

William V. Sasso and Jacqueline A. Horvat, for the
    respondents

Heard: October 24, 2011

On appeal from the order of the Divisional Court (Hambly,
    Murray and Ray J.J.) dated February 24, 2010, with reasons by Hambly and Ray
    J.J. reported at 2010 ONSC 280, 68 B.L.R. (4th) 66.

ENDORSEMENT

[1]

On December 14, 2011, this court dismissed the appellants appeal
    from the Divisional Court, save for the issue of breach of contract, which was
    ordered to be remitted for trial.

[2]

In the order appealed from, the Divisional Court set aside the
    security that had been ordered by the trial judge.

[3]

Pending appeal to this court Doherty J.A. required that this
    security remain in place pending the outcome of the appeal.

[4]

This court has now received written submissions from the parties
    regarding whether, in light of this courts decision, that security should
    remain in place pending the outcome of the trial of the contract issue.

[5]

In our view, that is an issue properly to be decided by the trial
    court in which the breach of contract issue will be heard.  We would therefore
    not alter our decision.

[6]

Nonetheless, in our view it is in the interest of justice,
    assuming the security has remained in place following the decision of this
    court, that it remain in place for a further 60 days to permit the appellant to
    move for security in the trial court, if so advised.

Doherty
    J.A.

S.T.
    Goudge J.A.

G.J. Epstein J.A.


